Title: To George Washington from Brigadier General William Winds, 28 September 1778
From: Winds, William
To: Washington, George


          
            sir
            Acquackneck [N.J.] the 28 Septr 1778
          
          I Just now receiv’d Intelligence from an Officer Which I sent on a reconnoitering party, this morning, that the Ennemy Still remain in their Fortification which they have thrown up on a hight on the West side of the New Bridge near Hackensack, Genl Clinton Commands, and lays with the main body of his force on Teen Neck and the English Neighborhood their number about said place is said to bee Seven Thousand, their number at and about the New bridge or, on the road to Scralanburg I cannot as yet Learn, Lord Cornwallis Genl Grey—Lord Linsey Lord John Murray, Abby Crumby & other Genl Officers whose names I cannot Learn, are with Genl Clinton, by the Information and the Number of Genl officers. I cannot but Suppose the main body of the Ennemy are on the aforesaid Neck & Neighborhood, Constantly are coming up the Hackensack River a Number of Flat bottomed boats to cary of[f] their Forrage, also Arm’d Vessals near 20 have been seen up Hackensack River—I have been hovering round the Ennemy with abt 8 or 900 men these two Days. I am sir Your Most Obedt Servt
          
            Wm Winds
          
          
          two OClock. Just recd a letter from Major Fell Who lays at Paramus, that the Ennemy surprized Last Night & took Prisoners a Considerable part of Col. Bayleys Light Horse.
          
        